Filed 9/22/22 P. v. Achterberg CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B317880
                                                          (Super. Ct. No. 21CR01702)
     Plaintiff and Respondent,                              (Santa Barbara County)

v.

ALLEN WAYNE
ACHTERBERG,

     Defendant and Appellant.


      Allen Wayne Achterberg appeals from the restitution order
entered after he pleaded no contest to making criminal threats
against Jane Doe (Pen. Code,1 § 422, subd. (a)) and stalking her
(§ 646.9, subd. (b)). The trial court ordered him to serve three
years of formal probation and pay $2,400 in restitution.
Achterberg contends the restitution order should be vacated
because prosecutors failed to show his criminal conduct caused
Jane’s losses. We affirm.


         1 Statutory        references are to the Penal Code.
            FACTUAL AND PROCEDURAL HISTORY
      Achterberg and Jane were in an abusive relationship for 14
years. They had three children together. In September 2021,
Achterberg pleaded no contest to making criminal threats against
Jane in March 2021 and to stalking her between December 2020
and March 2021. In exchange for his plea, Achterberg agreed to
serve three years of formal probation with domestic violence
terms (including a 10-year protective order) and pay restitution.
      The probation report submitted before the restitution
hearing disclosed that Achterberg destroyed some of Jane’s
property while the two shared an apartment and refused to let
Jane retrieve other items after she moved out. Jane requested
$2,400 in restitution for property that was damaged, destroyed,
or withheld; dog shelter fines incurred; and to cover her half of
the deposit on the apartment she rented with Achterberg.
      At the restitution hearing, Achterberg objected that Jane’s
request included losses incurred before the offenses to which he
had pleaded occurred. The prosecutor clarified that Jane
requested restitution “for items that were either broken [or]
stolen, or expenses that were incurred” between December 2020
and March 2021. Achterberg then objected that the items for
which Jane requested restitution were unrelated to his
underlying offenses since she had left them behind when she
moved out of the apartment. He also objected to paying
restitution for the deposit on their apartment since Jane did not
remove her name from the lease and was not named in eviction
proceedings.
      The prosecutor responded that Achterberg continuously
threatened and stalked Jane. She could not retrieve her property
from the apartment without fear of contact with Achterberg.




                               2
Additionally, Jane was negatively affected by the eviction
proceedings because her name remained on the lease.
       The trial court determined that Jane’s restitution request
was proper under section 1202.4. It ordered Achterberg to pay
the $2,400 requested.
                             DISCUSSION
       Achterberg contends the $2,400 restitution order should be
vacated because he did not cause Jane’s losses. We disagree.
       Victims of crimes have a constitutional right to restitution.
(Cal. Const., art. I, § 28, subd. (b), par. (13).) Such restitution
may be ordered as a condition of probation. (People v. Snow
(2012) 205 Cal.App.4th 932, 939 (Snow); see § 1203.1, subd. (j).)
When so ordered, the amount of restitution is not limited to
losses due to crimes for which the defendant was convicted but
may also include losses “caused by related conduct not resulting
in a conviction.” (Snow, at p. 939.) This includes losses
attributable to “conduct of which a defendant has been acquitted
[citation], uncharged conduct, and conduct for which the statute
of limitations has run [citation].” (Id. at pp. 939-940.)
       We review a restitution order for abuse of discretion.
(Snow, supra, 205 Cal.App.4th at p. 940.) We will find no abuse
so long as “‘“‘there is a factual and rational basis for the amount
of restitution ordered by the trial court. [Citations.]’”’” (People v.
Moore (2009) 177 Cal.App.4th 1229, 1231.) Such a basis exists if
the restitution ordered is “reasonably . . . related either to the
crime of which defendant [was] convicted or to the goal of
deterring future criminality.” (Snow, at p. 940, italics omitted.)
       Snow, supra, 205 Cal.App.4th 932 is instructive. The Snow
defendant pleaded no contest to false imprisonment and was
placed on probation. (Id. at p. 934.) As a condition of probation,




                                  3
the trial court ordered the defendant to pay restitution, including
$420 for dental expenses the victim incurred after a prior,
uncharged assault. (Id. at pp. 936, 940.) The defendant
challenged the restitution order to the extent it required him to
pay the dental expenses. (Id. at p. 934.) Our colleagues in the
Third District rejected the challenge, noting that the defendant’s
prior assault was both “reasonably” and “directly” related to his
false imprisonment conviction. (Id. at p. 940.) The restitution
order also “serve[d] the goal of deterring future assaultive
conduct.” (Ibid.)
       So too here. Jane endured abuse from Achterberg
throughout their 14-year-long relationship. He threatened to slit
her throat and told her that “someone [was] going to die.” Such
abusive behavior was reasonably and directly related to the
crimes to which Achterberg pleaded no contest and was placed on
probation with domestic violence terms. (Compare, e.g., § 422
[offense of criminal threats requires victim to fear for their own
safety] with Snow, supra, 205 Cal.App.4th at p. 940 [domestic
violence affects victim’s state of mind and results in ongoing fear
and intimidation].) It was thus proper for the trial court to order
restitution for the items damaged or destroyed during
Achterberg’s abuse. It was also proper for the court to order
restitution to deter his future criminality. (Snow, at p. 940.)
There was no abuse of discretion.




                                 4
                           DISPOSITION
      The trial court’s restitution order, entered January 24,
2022, is affirmed.
      NOT TO BE PUBLISHED.




                                     BALTODANO, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                 5
                   John F. McGregor, Judge

            Superior Court County of Santa Barbara

                ______________________________


      Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Peggy Z. Huang, Deputy
Attorneys General, for Plaintiff and Respondent.